Doderidge, J.
The naming himself executor is only surplusage; he had a possession in law, which is sufficient. If a man gives me goods, which are at York, and before they come to my possession you commit trespass on them, I shall have trespass; quia the property carries the possession on in personal chattels.
Whitlock, J.
e contra. And a number of the clerks said, that the usual form of the declaration in such cases is otherwise.
Adjournatur. Afterwards in the same time, judgment was given for the plaintiff. 1 Cr. 377.